Citation Nr: 1549993	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  07-26 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 1996, for the grant of service connection for left leg peripheral neuropathy.

2.  Entitlement to higher initial ratings for left leg peripheral neuropathy rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for right eye retinopathy rated as noncompensable from June 10, 2011.

4.  Entitlement to higher initial ratings for diabetic nephropathy rated as noncompensable from April 23, 1997, and 60 percent disabling from April 11, 2005.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972 and from September 1977 to October 1981, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In March 2011, August 2012, and April 2014 the Board remanded this case for further development.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the entire appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In this case, the Veteran has withdrawn this appeal via an August 2015 statement, which was confirmed by his accredited representative in a November 2015 written statement.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


